Citation Nr: 1214183	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  07-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and friend

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977 and from February 1981 to January 1997.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim of entitlement to service connection for diabetes mellitus, and granted service connection for bilateral hearing loss and degenerative joint disease of the right knee and assigned non-compensable evaluations.  Subsequently, in a rating decision issued in December 2007, the RO increased the disability evaluation for degenerative joint disease of the right knee to 10 percent disabling.  As this grant does not represent a complete grant of the benefits sought on appeal, the Board will consider whether a rating in excess of 10 percent is warranted.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran's appeal was previously before the Board in March 2010 at which time it remanded his claims for further evidentiary and procedural development.  Unfortunately, the development requested was incomplete as to the claims for an initial increased disability rating for service-connected degenerative joint disease of the right knee and service connection for type II diabetes mellitus.  Consequently, those issues are not ready for adjudication at this time and remand is again necessary.

The issues of entitlement to service connection for bilateral lower extremity neuropathy and entitlement to service connection for heart disease have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus and entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric testing conducted throughout the appeal period reveals consistent Level I hearing acuity in both ears. 

2.  The Veteran's bilateral hearing loss does not represent an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his hearing loss claim in a letter of July 2006, prior to the initial adjudication of the claim.  

VA medical records, service treatment records, private medical records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  As noted above, the Veteran presented sworn testimony in support of his claim during a hearing on appeal.  The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

II.  Analysis

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the Veteran has perfected an appeal as to the assignment of the initial rating for hearing loss following the initial award of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, because this appeal has been ongoing for a lengthy period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the regulatory rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  "(D)isability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85.   

Service connection for bilateral hearing loss was granted in January 2007, effective in June 2006.  A noncompensable (0%) disability rating was assigned based upon the Veteran's objective hearing test results.  The Veteran perfected a timely appeal as to the disability rating assigned.  

The report of a November 2006 VA audiological examination reflects that the Veteran's pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
55
65
LEFT
20
30
50
70
65

The average pure tone threshold in the right ear was 46 decibels, while the average in the left ear was 54 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The examiner summarized the Veteran's hearing loss as moderate mid to high frequency sensorineural hearing loss bilaterally.  

VA medical records show that the Veteran requires hearing aids for normal conversation and daily functioning.  

During the October 2007 hearing on appeal, the Veteran and his friend testified that he could hardly hear a thing without his hearing aids.  His friend in particular testified that, without his hearing aids, he needed to turn the television volume up so loud that she could not stay in the room.  

The Veteran underwent another VA audiological examination in July 2010.  His pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
60
60
LEFT
30
30
60
70
65

The average pure tone threshold in the right ear was 49 decibels, while the average in the left ear was 56 decibels.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The examiner summarized the Veteran's hearing acuity as mild to moderately-severe sensorineural hearing loss, bilaterally, and noted that the Veteran's hearing impairment would have significant effects on occupational activities.  

Applying the provisions of 38 C.F.R. § 4.85 to the Veteran's test results throughout the appeal period, his hearing acuity in both ears equates to a level I, according to both audiograms of record.  When plugged into Table VII, these findings warrant a noncompensable evaluation under the required formula.  38 C.F.R. § 4.84, Table VI and Table VII, Diagnostic Code 6100.  

The governing regulations include a special provision for evaluating exceptional patterns of hearing impairment, deemed to exist:  (a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  (b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86.   

In this case, the record does not reveal pure tone thresholds meeting the definition of exceptional hearing impairment under 38 C.F.R. § 4.86.  Thus, application of this provision would be inappropriate. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  His inability to function adequately without hearing aids both occupationally and socially is well established in the record.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable disability rating.  The preponderance of the evidence is against the Veteran's claim and the benefit sought must be denied. 

Finally, the Board must consider whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted under the circumstances of this case.  Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In the current case, the Board finds that the Veteran's disability picture is not so exceptional as to render the schedular criteria inadequate to evaluate the Veteran's level of disability and symptomatology with respect to his service-connected hearing loss.  Consequently, the Board finds that the preponderance of the evidence is against referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).  
ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

The Board finds that remand of the Veteran's claims for a higher initial disability rating for service-connected degenerative joint disease of the right knee and for service connection for type II diabetes mellitus is warranted for additional development.  

Increased Rating for Degenerative Joint Disease, Right Knee

During the October 2007 hearing on appeal, the Veteran's representative indicated that the Veteran was receiving medical care for his right knee impairment from a private doctor.  No attempts have been made to obtain records reflecting this medical care.  Especially given that the increased rating claim on appeal is for an initial increased rating so that a lengthy period of time is at issue, the Board finds that records reflecting this medical care are relevant to the appeal, and should be obtained prior to further appellate review.

As the Veteran continues to receive VA care, his records should be updated for the file, as well.  See 38 C.F.R. § 3.159(c)(2).  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Service Connection for Type II Diabetes Mellitus 

The Veteran asserts two different theories of entitlement for service connection for diabetes.  First he contends he was showing early signs of diabetes when he was discharged from service, and that service connection should be granted for diabetes which had its inception during service, or that can be presumed under law to have had its inception during service, as a chronic disease.  Second he contends that he was exposed to Agent Orange and similar herbicides during the course of his duties at three different Air Force Bases that used herbicides for the purpose of controlling weeds, and that under governing law, it should be presumed his diabetes resulted from such exposure.  

Review of the timeline involving the Veteran's diabetes reflects that he underwent a separation medical examination in September 1996, several months prior to his actual discharge from service in January 1997.  The report of the examination reflects that some of his laboratory test results were deemed to be questionable, and repeat testing was scheduled for October, the following month.  The report of these test results reflects that his blood glucose level was considered to have been low, whereas his blood, urea, nitrogen (BUN) result was considered to have been high.  Private medical records dated in December 1998 show that the Veteran had recently had a "DOT" (possibly Department of Transportation) physical, but they did not pass him because he had elevated blood sugars.  Further testing revealed hyperglycemia and the physician assigned a diagnosis of mild diabetes.  Given the relatively close time frame between the Veteran's discharge from service in January 1997 and the diagnosis of mild diabetes in December 1998, the Board finds that the Veteran's theory of direct service connection has some merit.  38 C.F.R. § 3.303.  Additionally, because diabetes is considered a chronic disease under governing regulation, if the disability is manifest to a degree of 10 percent within one year of discharge from service, it may be presumed under law to have been incurred during service.  38 C.F.R. §§ 3.307, 3.309.  Therefore, in the attempt to identify more closely the time frame during which the Veteran's diabetes was initially manifest, the Board deems that further evidentiary development is warranted, to include obtaining all relevant medical and laboratory reports, and an informed medical opinion as to when the Veteran's diabetes was initially manifested and whether it was manifest to a degree of 10 percent prior to January 1998.  

Regulations pertaining to Agent Orange exposure, now expanded to include all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including diabetes, for which service connection may be presumed due to an association with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  This presumption only applies to those who were exposed to certain defined herbicides in Vietnam, however.  38 C.F.R. §§ 3.307, 3.309.  As such, the Veteran cannot be accorded the benefit of this relaxed evidentiary presumption, since he did not serve in Vietnam.  

Notwithstanding, a veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the holding of Combee is applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  In this case, the Veteran has submitted a list of various herbicides which were used for landscape maintenance on several Air Force bases where he was stationed.  We note that some of these herbicides are ones which were also used in Vietnam, and thus have been identified as more likely to cause the list of diseases presumed under law to be related to herbicides.  See 38 C.F.R. § 3.307(a)(6).  Information about the nature and extent of the Veteran's exposure to these chemicals is lacking at this point, however.  He only asserts that he was exposed because he served on those bases, but has not provided any more specific information.  Given that Air Force bases are very large places, it is not reasonable to expect that everyone there would be in contact with the amount of herbicide likely to cause a disease like diabetes.  In this vein, we observe that the Vietnam-specific presumption is predicated in part upon the circumstances of that war, with very large quantities of herbicide being sprayed from airplanes over large swathes of ground; a situation which is very different from the chemical use patterns employed in a landscaping maintenance situation here in the United States.  Therefore, to substantiate this theory of entitlement, further development is required as to the nature and extent of the Veteran's exposure to chemicals used for landscaping at Air Force bases, and then medical opinion as to whether the Veteran's exposure would be likely to cause diabetes.   
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all private medical care providers who treated him for right knee complaints of since January 1997 and requesting he complete and submit a release form for each identified private medical care provider.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides completed release forms, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  Obtain all records of VA medical treatment afforded to the Veteran subsequent to September 2010 at the VA Medical Center in Phoenix, Arizona, and all related clinics and associate them with the claims file. 

3.  Contact the Veteran and request that he provide the following:

a)  More detailed information as to the "DOT physical" he has related he underwent sometime prior to December 1968 and a release form for VA to obtain any records related thereto.  

b)  Identify any other medical care, to include laboratory work, related to diabetes between January 1997 and December 1998 and to provide a release form for VA to obtain any relevant treatment records.  

The Veteran should be advised that, in lieu of submitting completed release forms, he can submit these private medical treatment records to VA himself.  If the Veteran provides completed release forms, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

4.  After obtaining the records requested above, forward the Veteran's claims file to a VA physician with relevant expertise to obtain the following opinions after reviewing the relevant evidence:

a)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's type II diabetes mellitus had its onset during his active military service?

b)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's type II diabetes mellitus was initially manifested within one year after the Veteran's discharge from service in January 1997?  

c)  If so, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veterans' type II diabetes mellitus manifested to at least a degree of 10 percent under the criteria set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913, within one year after his discharge from service in January 1997?  

The opinion(s) should be based upon review of the evidence of record (i.e., the claims file), the opiner's medical experience and expertise, along with reference to medical authority as appropriate.  The complete rationale for all opinions expressed should be provided.  If the opiner deems that clinical examination and/or further tests and studies of the Veteran would be helpful in rendering the requested opinions, then such examination/test/studies should be arranged.  

5.  IF and ONLY IF the above medical opinion fails to support a grant of service connection for type II diabetes mellitus on a direct or chronic disease presumptive basis, then additional development pertaining to the Veteran's claim that his type II diabetes mellitus was caused by exposure to chemical herbicides should be undertaken: 

a) The Veteran should be requested to provide greater detail of the circumstances surrounding his claim to exposure to herbicides during service such as his complete designation of the military unit(s) assigned to, complete time period(s) he served in the unit including specific dates of exposure (within a two month timeframe), military occupation during each specified timeframe, and any other relevant facts that would place him in or near the location of herbicide use on each base he claims exposure at.  

b) After obtaining the above information from the Veteran, send all specific information to the U.S. Army and Joint Services Records Research Center (JSRRC) and request it conduct a search for any information to corroborate the Veteran's claimed chemical herbicides exposure.  If possible, the JSRRC should identify what chemical herbicides were used on each base that the Veteran would have been exposed to.

c) IF and ONLY IF the JSRRC is unable to corroborate exposure to dioxin herbicides (i.e., those herbicides used in the Republic of Vietnam for which the presumptive diseases under 38 C.F.R. § 3.309(e) are related to), then forward the Veteran's claims file to a toxicologist, or a physician with the appropriate expertise in environmental medicine, for an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's type II diabetes mellitus is related to exposure during service to chemical herbicides other than those used in the Republic of Vietnam.

6.  After ensuring that all necessary development has been accomplished and that all medical opinions obtained are adequate, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


